Citation Nr: 1641238	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for GERD.

3. Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to April 1971, from April 1995 to September 1995, and from October 1995 to September 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  In July 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for GERD and entitlement to a rating in excess of 30 percent for service-connected anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2011 rating decision continued a June 1998 denial of service connection for GERD; the Veteran was notified of both rating actions and of his appellate rights, but he did not initiate an appeal, and new and material evidence was not submitted within one year of either decision.

2.  The evidence received since the April 2011 denial relates to an unestablished fact necessary to substantiate the claim for service connection for GERD, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2011 rating decision that denied service connection for GERD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for GERD was originally denied in a June 1998 rating decision on the basis that, although there was evidence of treatment for GERD and associated symptoms in service, it was determined that the disability pre-existed the Veteran's period of active service and was not permanently aggravated by active service.  The Veteran did not submit new and material evidence within the one year following that decision, nor did he file a notice of disagreement.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  In the April 2011 rating decision, the RO again denied the entitlement to service connection on the basis that there was no evidence that GERD was related to the service-connected condition of residuals, status post cholecystectomy.  Again, the Veteran did not submit new and material evidence within the one year following that decision, nor did he file a notice of disagreement, and this decision also became final.  38 C.F.R. § 3.156(b) (2015).  

The pertinent evidence received since the April 2011 denial includes an August 2012 VA gallbladder and pancreas examination.  The examination report indicates that the Veteran's GERD is a result of his gallbladder condition.    

Presuming the credibility of the evidence, the record now indicates that there is a relationship between the GERD and a service-connected disorder.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for GERD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for GERD is reopened. To that extent only, the appeal is granted.




REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided.  

With respect to the Veteran's claim of entitlement to service connection for GERD, the Board finds that a VA examination and opinion are required.  In this regard, service treatment records dated during the Veteran's April 1995 to September 1995 period of active service, as well as his October 1995 to September 1996 period of active service, show that he received treatment for GERD and its associated symptoms during active service.  Additionally, the evidence of record suggests that the Veteran's GERD may have been aggravated by his in-service cholecystectomy.  The Veteran has never been afforded an examination to specifically determine the nature and etiology of his GERD, and as such, one is necessary.

At his July 2016 Board hearing, the Veteran reported that he believed his anxiety symptoms had worsened since his last VA examination, which was in August 2012.  He reported that he no longer enjoyed normal hobbies of woodworking and gardening.  He reported that he had difficulty concentrating and tended to lose focus, and that he had retired from his job at the recommendation of his psychiatrist.  Therefore, the Board finds that a new VA examination is warranted to determine the nature and severity of the Veteran's service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with appropriate expertise to determine the nature and etiology of his currently diagnosed GERD.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based upon the examination results and review of the Veteran's pertinent history, the examiner should respond to the following: 

A) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's GERD is etiologically related to any of his periods of service, to include the pertinent complaints documented in the more recent service treatment records?

B) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's GERD was caused or aggravated by his service-connected cholecystectomy.

The examiner must provide a complete rationale for each opinion expressed. 

2. Schedule the Veteran for a VA examination to determine the current level of impairment resulting from his service-connected anxiety disorder.  The electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by the anxiety disorder and should describe the symptoms that cause those levels of impairment.  

3. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


